Title: From George Washington to Edward Newenham, 20 March 1785
From: Washington, George
To: Newenham, Edward

 

Dear Sir,
Mount Vernon 20th March 1785.

I regret very much that your letters of the 2d & 13th of October should have been detained from me until this time. The last Post only, from Richmond, brought them to me.
If you should have fulfilled your intention of embarking at the early period proposed in the first of the above letters—and I hope no untoward accident will have happened to prevent it—this answer will come too late, and my silence will leave you in doubt respecting Horses; besides carrying with it the appearance of inattention. As, however, there is a possibility that this letter may yet find you in Ireland, I will relate the mode of travelling in this Country, and submit to your own Judgment the propriety of depending on it, or bringing Saddle or Carriage Horses of your own.
From the Southern parts of this State, say from Norfolk, through Hampton, Richmond, Fredericksburgh, and Alexandria (which is within a few miles of this Seat) there is regular Stages which passes thrice every week. They are not of the best, nor worst kind—From Alexandria, through the Metropolis of every State, Annapolis in Maryland excepted (which lyes a little to the right of the Post road to Baltimore) there are also regular Stages to Portsmouth in New Hampshire. These are of a similar kind, & pass as often as those last mentioned. So that not more than three days can intervene betwn one Stage day & another. A person may therefore, at any time between the first of April, & middle of November, travel from Richmond (the Metropolis of this State) to Boston in ten or twelve days, and return in the sametime. Between this State & Charleston (South Carolina) no Stages are, as yet, established; and the Country for the most part being poor, and thinly inhabited, accomodations of every kind, I am told, are bad.
So much for public convenience. I do not think I should decieve you much, were I to add that Sir Edward Newenham would find no difficulty to get accomodated in this, and some other States, with the Horses and Carriages of private Gentlemen from place to place, where inclination, or business, might induce him to go.

What the expence of transporting Horses to this Country would be, I am unable to decide; but I conceive they would not be fit for immediate use if they were brought, if the passage should be long; but at the sametime I deliver this opinion, I must accompany it with another, viz.—that if you should bring Horses, and might not incline to take them back again, you could if they are young, likely and well bought, sell them for their original cost & the charges of transportation at least, especially if they should happen to be of the female kind.
I have not had the pleasure of seeing either Mr Rutherford or Captn Boyle; but the latter accompanying your Letters & packages—for which I pray you to accept my thanks—with a few lines giving reasons for their detention, and information of his Sailing in the course of a few days; I have, in haste, wrote you this letter by return of the Post, hoping it may get to Richmond in time to receive a conveyance by the Jane and Diana, that it may repeat to you (if it should arrive in time) the pleasure I shall have in seeing you, and your fellow travellers under my roof, and in paying you & them, every attention in my power.
The chances being against this letter’s finding you in Ireland, I will not, at this time, touch upon the other parts of your several favors; but leaving them as matters for personal converse beg that my respectful compliments, in which Mrs Washington joins, may be presented to Lady Newenham: With very great esteem and regard I am—Dr Sir Yr most Obedt Hble Servt

Go: Washington

